TO:         CLERK OF COURT

FROM:       Cynthia Berry, CSR                                        FILED IN
                                                               1st COURT OF APPEALS
            Former Official Court Reporter for 129th               HOUSTON, TEXAS
            Current Official Court Reporter for the 334th      7/27/2015 11:45:01 AM
                                                               CHRISTOPHER A. PRINE
RE:         01-15-00264-CV, Rodney P. Hunt v. Vicky      Stovall        Clerk
            Trial Court Cause Number: 2010-68881

The appeal of this case was originally received by me on 3/24/15.
I can provide a chronology of events if the Court would prefer, but I am including
the most recent communication received from Appellant’s attorney, Sonya
Chandler-Anderson. It is as follows:

“I am withdrawing I am at a stand still. I have called Mr. Hunts assistant
Amy and I have asked her to have him call me he has not. I have cc her on
this email may be she will get him to call me or pay the fee. Amy has been
informed and sent emails about the fees to pay them and they have not. I
think he does not have the money to pay the fees. However, no matter I can
not proceed on a case without it, so I am withdrawing. I am trying to file the
motion to withdraw, but due to my illness I am so behind. I am sorry

MAY GOD'S WILL BE DONE

Sonya Chandler Anderson Esq.

Law Office of Chandler Anderson and Associates
P.O. Box 2263
Houston, Texas 77252
(281) 905-5020 Cell Telephone
(866) 274-8878 Fax”

I am not sure if she means she is withdrawing as the attorney, or withdrawing the
appeal, or both. No payment has been received, so unless otherwise directed by
the Court, I will not be filing the record in this matter.